Citation Nr: 1209881	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-36 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral olecranon bursitis.

2.  Entitlement to service connection for a heart condition.

3.  Evaluation of left ankle degenerative joint disease (DJD), currently rated as 20 percent disabling.

4.  Evaluation of bilateral pes planus, currently rated as 30 percent disabling.

5.  Evaluation of cervical spine degenerative disc disease (DDD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the October 2007 rating decision, the RO, in pertinent part, granted service connection and assigned a 10 percent rating for left ankle DJD, a 10 percent rating for bilateral pes planus, and a 10 percent rating for cervical spine DDD, effective June 1, 2007.  The RO also denied service connection for hearing loss, bilateral olecranon bursitis, a heart condition, a deviated septum, and a right elbow scar.  

In November 2007, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for the aforementioned disabilities, and a statement of the case (SOC) was issued in October 2008.  Prior to certifying this appeal to the Board, in September 2010 and September 2011 rating decisions, the RO granted the Veteran's claims for service connection for bilateral hearing loss and for a deviated septum.  Because the rating decisions represent a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In December 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  During the hearing, the Veteran withdrew his claim for service connection for a right elbow scar.  See 38 C.F.R. § 20.204 (2011).

In an October 2011 statement, the Veteran raised the issue of service connection for a low back scar.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The evaluation of the Veteran's service-connected left ankle DJD, bilateral pes planus, and cervical spine DDD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant had active service in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  Bilateral olecranon bursitis began during service.

3.  Left ventricular hypertrophy and mitral valve regurgitation became manifest during the Veteran's Persian Gulf War service and have not been attributed to any known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  Bilateral olecranon bursitis was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


2.  Left ventricular hypertrophy and mitral valve regurgitation are due to an undiagnosed illness as a result of service in the Southwest Asia theater during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002 and Supp. 2011); 38 C.F.R. 
§ 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the claims for service connection for bilateral olecranon bursitis and a heart condition, there are no further VCAA duties with respect to these issues.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

The appellant in this case is a "Persian Gulf Veteran" since he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317.  Therefore, special presumptions apply which do not require that the disability be due to a known clinical diagnosis.  Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1); see also 76 Fed. Reg. 81,834 (Dec. 29, 2011) (extending the delimiting date).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include:  (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317. 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez  v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b). 

Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular veteran's case does not preclude compensation under § 3.317.  VAOPGCPREC 8- 98 (Aug. 3, 1998). 

The Board notes that the Veteran engaged in combat during service, as evidenced by his testimony, his military personnel records, and combat/deployment pay data.  Hence, to the extent the Veteran claims that his disabilities were incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.  

In this case, the Veteran claims that bilateral olecranon bursitis and a heart condition were incurred during service.  For the reasons explained below, the Board finds that service connection is warranted for these conditions.

Bilateral Olecranon Bursitis

During the December 2011 Board hearing, the Veteran testified that he first experienced left elbow swelling during his deployment in Saudi Arabia.  At that time, he said he was a mission crew commander on AWACS (Airborne Warning and Control System) aircrafts and flew approximately 12 hours at a time every 24 hours.  During flight missions, he said that he spent most of the time at a table top console.  In April 2003, he said that his left elbow swelled up to the size of a grapefruit and was very painful.  He said that he saw a flight surgeon unofficially because he did not want to be grounded and was given medication.  Later that year, post-deployment, he said he developed similar symptoms in his right elbow (swelling and pain) and sought treatment.  Since then, he said that he has continued to have elbow tenderness and occasional swelling, which he treats with over the counter medication.  

The Veteran's service treatment records reflect that on a May 2003 post-deployment health assessment, he endorsed having swollen, stiff, and painful joints.  In August 2003, he complained of right elbow pain and swelling.  He reported that he had had similar symptoms at Prince Sultan Air Base in March 2003, but that it had had resolved on its own in 2 weeks.  The diagnosis was bursitis olecranon.  Aspiration was not recommended unless the condition worsened.  He was advised to treat the condition with over the counter Motrin.  A September 2003 medical record notes a history of bursitis olecranon.  The Veteran's January 2007 retirement physical examination record notes that his problems included bursitis olecranon.  No specific findings were made concerning the Veteran's elbows at that time.  

The report of a June 2007 VA examination reflects the Veteran's history of a right elbow fracture prior to service and bilateral bursitis olecranon during service.  He said that he experienced elbow stiffness, swelling, heat, redness, lack of endurance, locking, and fatigability.  He said pain was relieved by Motrin.  On physical examination, there was tenderness over the right elbow and limited flexion and supination with pain.  The left elbow joint had full range of motion without any pain noted.  June 2007 X-rays of the right elbow showed a small olecranon spur on the ulna, but were otherwise negative.  September 2007 X-rays of the left elbow were normal.  The examiner diagnosed right elbow tendonitis related to the previous fracture, which is service-connected.  As regards the Veteran's claims of olecranon bursitis, the examiner stated that he could not make a diagnosis at that time.

In this case, olecranon bursitis of the right elbow was clearly noted during service and the Veteran's statements, as well as statements from his friends, clearly establish that he had the same condition in the left elbow while in Saudi Arabia.  The question remains, however, whether the condition is chronic.  There are no records of treatment for this condition since August 2003; however, the Veteran has testified that he has had continued problems with elbow pain and swelling and that he has treated these symptoms with over the counter medication.  He is competent to report his observations involving bilateral elbow pain and swelling.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Furthermore, the Board finds that his statements are credible.  In this regard, the Veteran's testimony concerning his elbow pain and swelling was verified by his service treatment records and by lay statements provided by fellow servicemen.

The Board also points out that olecranon bursitis is a condition that is readily identifiable by a lay person and its etiology, in certain circumstances, might even be able to be established through lay observation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   Olecranon bursitis involves inflammation of the bursa of the elbow and is commonly referred to "water on the elbow" or "student's elbow" when caused by studying with the elbows leaning on a desk.  Here, the Veteran has presented a classic description of olecranon bursitis occurring after spending many hours at a tabletop flight console.  Furthermore, his statements as to continuity of symptomatology are both competent and credible.  See Savage, 10 Vet. App. at 497 (medical nexus evidence not required to demonstrate third continuity of symptomatology element, but medical evidence is required to demonstrate a nexus between a current disability and post service symptomatology "unless such a relationship is one as to which a lay person's observation is competent.")  Under these circumstances, where the disability in question is capable of lay observation and the Veteran's statements as to continuity of symptomatology are both competent and credible, the Board finds that service connection for bilateral olecranon bursitis is warranted.  

Heart Condition

During the December 2011 Board hearing, the Veteran testified that he had abnormal electrocardiogram (ECG) findings during service and that he has been diagnosed with mitral regurgitation.  

The Veteran's service treatment records reflect that he had abnormal ECG findings in September 2001 and October 2006, which involved marked sinus bradycardia and left ventricular hypertrophy.  In October 2006, it was noted that the Veteran was asymptomatic, but he was referred for an echocardiogram to assess left ventricular and valvular function.  The echocardiogram showed that the left ventricular size, shape, and systolic function appeared to be within normal limits; however, it was noted that there was mild concentric hypertrophy.  Ejection fraction was visually estimated at 60 to 65 percent.  The mitral valve leaflets appeared to be thickened, but had good leaflet mobility; there was mild mitral regurgitation.  The Veteran's service treatment records also indicate that he had high cholesterol.

The report of the June 2007 VA examination reflects that the Veteran's complaints of dizziness and lightheadedness occurring one to three times per day.  With regard to the Veteran's claimed heart condition, the examiner stated that he was "unable to make a diagnosis at this time due to no abnormal finding."  It was noted that a cardiac stress test was conducted and the estimated MET level was 17.20.  Chest X-rays indicated that the heart size appeared normal.

A November 2007 private medical record from Dr. Koonce indicates that the Veteran had mild mitral regurgitation on echocardiogram with mild concentric left ventricular hypertrophy and normal function.  It was noted that the Veteran was asymptomatic and no action was necessary at that time except to ensure that his blood pressure was controlled.

A January 2008 letter from Dr. D.B., a VA staff physician, indicates that the Veteran had an echocardiogram in December 2007, which revealed severe left ventricular hypertrophy and moderately severe mitral valve leakage.  The physician compared the December 2007 results to those of October 2006 and recommended further evaluation by a cardiologist.  An April 2008 VA cardiology consult note indicates that the Veteran had no cardiac symptoms, was very active, and worked on a farm.  It was noted that there was mild mitral regurgitation present, that the left ventricular chamber size and overall systolic function were normal, and that the interventricular septum was mildly hypertrophied at 1.3 cm.  The physician also noted that trace pulmonic and tricuspid regurgitation were present.  The assessment was "no significant cardiac pathology."

In this case, the RO denied the Veteran's claim because although there was evidence of abnormal ECG and echocardiogram findings, there was no evidence of an underlying "chronic disability."  In this regard, the Board points out that for a veteran to qualify for basic entitlement to wartime or peacetime disability compensation under 38 U.S.C.A. § 1110 or § 1131, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  However, Congress has created an exception to this basic entitlement rule in providing compensation for a "qualifying chronic disability" in Persian Gulf War Veterans.  See 38 U.S.C.A. § 1117.  As noted above, a qualifying chronic disability includes signs or symptoms that may be a manifestation of an undiagnosed illness, and the statute specifically includes cardiovascular signs or symptoms.  See 38 U.S.C.A. 
§ 1117(g)(11).  In these circumstances, a veteran need not have a known clinical diagnosis to be eligible for compensation.  

Here, the appellant is a veteran of the Persian Gulf War and he had multiple deployments to the Southwest Asia theater of operations.  During that same time period, abnormal cardiac findings were found on ECG and echocardiogram, including left ventricular hypertrophy and mitral valve regurgitation.  Post-service, these abnormal findings or "signs" have persisted and are clearly chronic, but have not been attributed to a known clinical diagnosis.  As such, service connection for left ventricular hypertrophy and mitral valve regurgitation due to an undiagnosed illness must be granted. 


ORDER

Service connection for bilateral olecranon bursitis is granted.

Service connection for a left ventricular hypertrophy and mitral valve regurgitation due to an undiagnosed illness is granted. 


REMAND

As noted above, in an October 2007 rating decision, the RO granted service connection and assigned a 10 percent rating for left ankle DJD, a 10 percent rating for bilateral pes planus, and a 10 percent rating for cervical spine DDD, effective June 1, 2007.  In December 2007, the Veteran filed a NOD with the initial ratings assigned for these disabilities.  Our review reflects a challenge to a decision based upon a prior examination rather than as assertion of an increase in severity.  As such, the document is a NOD rather than a claim for increase.

The Board notes that in a September 2008 rating decision, the RO granted a higher, 30 percent rating for bilateral pes planus and a higher, 20 percent rating for left ankle DJD, effective June 1, 2007.  However, as higher ratings for these disabilities are assignable and the Veteran is presumed to seek the maximum available benefit, these issues remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

By filing a timely NOD, the Veteran has initiated appellate review of the evaluation of left ankle DJD, bilateral pes planus, and cervical spine DDD; however, the RO has yet to issue a SOC with respect to these issues, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  

Accordingly, the case is REMANDED for the following action:

The RO should furnish to the Veteran a SOC on the issues of the evaluation of left ankle DJD, bilateral pes planus, and cervical spine DDD, along with a VA Form 9, and afford him the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


